Opinion issued November 6, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00964-CR
                           ———————————
                         RALPH DUMBAR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Case No. 1426611


                         MEMORANDUM OPINION

      Appellant Ralph Dumbar was indicted for the offense of aggravated assault

with a deadly weapon1 and pleaded guilty. The trial court deferred adjudicating his




1
      See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
guilt, placed him on community supervision for five years, and ordered him to pay

a $200 fine. The State later filed a motion to adjudicate guilt, alleging seven reasons

for revoking community supervision. He pleaded “not true” to the allegations. After

a hearing, the trial court found allegations one (intentionally giving a false or

fictitious name to a peace officer), five (failing to obtain suitable employment or to

provide proof of efforts to obtain employment), six (failing to attain a successful

discharge from court-ordered outpatient treatment), and seven (failing to participate

in a court-ordered substance-abuse program) to be true and sentenced him to ten

years’ imprisonment. In his sole contention on appeal, Dumbar argues that the

evidence was insufficient to support allegation one because the State obtained its

evidence as a result of an unlawful detention. His brief before us does not otherwise

challenge the trial court’s findings on allegations five, six, and seven. We modify

the trial court’s judgment and affirm it as modified.

                                    Background

      In 2014, Dumbar pleaded guilty to aggravated assault with a deadly weapon.

The trial court deferred adjudication of guilt, placed him on community supervision

for five years, and ordered him to pay a $200 fine.

      In 2015, the State filed an amended motion to adjudicate his guilt, alleging

that he had violated the conditions of his community supervision by (1) intentionally

giving a false or fictitious name to a peace officer, (2) failing to avoid injurious or


                                          2
vicious habits by using cocaine, (3) failing to avoid injurious or vicious habits by

using    cocaine   on   a   separate   occasion,   (4) failing   to   report   to   his

community-supervision officer, (5) failing to obtain suitable employment or to

provide proof of efforts to obtain employment, (6) failing to attain a successful

discharge from court-ordered outpatient treatment, and (7) failing to participate in a

court-ordered substance-abuse program. He pleaded “not true” to the allegations.

        At the hearing on the State’s motion, the State introduced testimony from

Officer J. Smith of the Houston Police Department. Officer Smith testified that,

while working for the Department’s gang unit, he came upon an area known for sales

of illegal drugs. He saw and then approached a large group of men “hanging out”

and playing “music excessively loud.” When he got out of his car, he could smell

marijuana, and he saw marijuana in a car near the group. Dumbar and another man

were about twenty feet from the car; Officer Smith detained them. Dumbar then told

Officer Smith that his name was “Kendrick Dumbar” and that his birthday is March

4, 1998. “Kendrick” is not Dumbar’s name, and his birthday is actually March 4,

1995.

        The State also introduced testimony from M. Reid, a court-liaison officer

employed by the Harris County Community Supervision and Corrections

Department. Reid testified that she explained to Dumbar the conditions of his

community supervision and that they included reporting proof of employment or


                                          3
attempts to obtain employment, attaining a successful discharge from the Turning

Point treatment program, and completing the Substance Abuse Continuum Care

program. Reid testified that Dumbar failed to report any employment or efforts to

obtain employment, was unsuccessfully discharged from Turning Point, and failed

to report whether he had successfully completed Substance Abuse Continuum Care.

      Following the presentation of evidence, the trial court found allegations one,

five, six, and seven to be true. It adjudicated Dumbar’s guilt for aggravated assault

with a deadly weapon, revoked his community supervision, and sentenced him to

ten years’ imprisonment.

Grounds for Adjudication of Guilt and Revocation of Community Supervision

      In his sole issue, Dumbar contends that the trial court erred by adjudicating

his guilt and revoking his community supervision based on the State’s allegation that

he intentionally gave a false or fictitious name to a peace officer. Dumbar argues

that the detention leading to his remarks to Officer Smith was unlawful and that,

therefore, any evidence obtained as a result is inadmissible. Were the evidence

inadmissible, his argument goes, there would be insufficient evidence to support the

trial court’s finding on allegation one.

I.    Standard of Review

      We review an order adjudicating guilt and revoking community supervision

for an abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.


                                           4
2006). The State bears the burden of proof to show by a preponderance of the

evidence that the defendant violated a condition of community supervision as

alleged in the State’s motion. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.

1993); Shah v. State, 403 S.W.3d 29, 33–34 (Tex. App.—Houston [1st Dist.] 2012,

pet. ref’d). The State meets its burden if its evidence “created a reasonable belief that

[the defendant] violated a condition of community supervision.” Shah, 403 S.W.3d

at 34. If the State fails to carry its burden, then the trial court abuses its discretion by

adjudicating guilt and revoking community supervision. Id.

       We view the evidence in the light most favorable to the trial court’s ruling. Id.

The trial court is the sole judge of the facts, the credibility of the witnesses, and the

weight to be given to the witnesses’ testimony. Id.

       If the evidence allows the trial court reasonably to find that the defendant

violated at least one condition of community supervision, then that one violation is

sufficient on its own to support an adjudication of guilt and revocation of community

supervision, and we need not consider whether the State presented sufficient

evidence of other alleged violations. Id. at 35; see also O’Neal v. State, 623 S.W.2d
660, 661 (Tex. Crim. App. [Panel Op.] 1981); Moore v. State, 605 S.W.2d 924, 926

(Tex. Crim. App. [Panel Op.] 1980).




                                             5
II.   Dumbar did not challenge three of the allegations found to be true, and
      sufficient evidence supports those allegations.

      Dumbar’s only argument on appeal is that insufficient evidence supported

allegation one because the evidence of his intentionally giving a false or fictitious

name to a peace officer stems only from an unlawful detention by Officer Smith.

      Dumbar does not challenge allegations five, six, or seven, which the trial court

found to be true. Reid’s testimony supported the allegations that Dumbar failed to

obtain employment and failed to report proof of efforts to obtain employment

(allegation five), failed to attain a successful discharge from the Turning Point

treatment program (allegation six), and failed to complete Substance Abuse

Continuum Care (allegation seven). Dumbar even notes that his trial counsel “did

concede that [he] failed to report for the second half of July 2017 and failed to

provide proof of suitable employment.” His counsel acknowledged during closing

argument that “[t]he Court is aware of the failure of the defendant to provide the

department the proof of suitable employment.”

      Reid’s testimony supplied sufficient evidence from which the trial court

reasonably could have found that Dumbar violated the conditions of his community

supervision as the State alleged in allegations five, six, and seven. Because proof of

one violation is sufficient to support an adjudication of guilt and revocation of

community supervision, we need not reach Dumbar’s issue concerning allegation



                                          6
one. See O’Neal, 623 S.W.2d at 661; Moore, 605 S.W.2d at 926; Shah, 403 S.W.3d

at 35.

         We hold that the trial court did not abuse its discretion in adjudicating

Dumbar’s guilt and revoking his community supervision.

III.     The trial court’s judgment should be modified to reflect Dumbar’s plea
         of “not true” to the State’s motion.

         The State raises a clerical error in the trial court’s judgment. The judgment

indicates that Dumbar pleaded “true” to the State’s motion to adjudicate guilt. The

record, however, reflects that Dumbar pleaded “not true.”

         We may “correct and reform a trial court judgment ‘to make the record speak

the truth when [we] ha[ve] the necessary data and information to do so, or make any

appropriate order as the law and nature of the case may require.’” Nolan v. State, 39
S.W.3d 697, 698 (Tex. App.—Houston [1st Dist.] 2001, no pet.) (quoting Asberry

v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d)); accord TEX. R.

APP. P. 43.6.

         Because the record reflects that Dumbar pleaded “not true,” we modify the

trial court’s judgment by adding “not” before “true” in the portion of the judgment

stating Dumbar’s “plea to motion to adjudicate.”




                                           7
                                   Conclusion

      We affirm the judgment of the trial court as modified.



                                               Russell Lloyd
                                               Justice

Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8